Citation Nr: 9932494	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-09 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This appeal arose from a September 1998 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for PTSD, assigning it a 10 percent disability evaluation, 
effective February 16, 1994.  In April 1999, the Board of 
Veterans' Appeals (Board) remanded this case to the RO for 
additional development.  A decision was rendered in August 
1999 which confirmed and continued the 10 percent disability 
evaluation assigned to the veteran's PTSD.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD between February 16, 
1994 and November 7, 1996, the effective date of the change 
in the regulations, was manifested by subjective complaints 
of nightmares, depression, and distressing memories of the 
war, with the objective evidence revealing a dysphoric mood 
with a variable but somewhat constricted affect.

2.  The veteran's service-connected PTSD from November 7, 
1996 is manifested by subjective complaints of depression, 
avoidance of stimuli, hypervigilance, an exaggerated startle 
response, nightmares, flashbacks and distressing intrusive 
recollections, with the most recent objective examination 
showing a depressed mood and a mildly blunted affect.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected PTSD between February 16, 1994 and 
November 7, 1996 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, Code 9411 (1996).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected PTSD between November 7, 1996 and 
the present have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.126 Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, the Board notes that the pertinent regulations 
governing evaluations of mental disorders were recently 
amended, effective November 7, 1996.  The Court has stated 
that where the law or regulation changes during the pendency 
of a case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  A recent opinion of the 
VA Office of General Counsel held that whether the amended 
mental disorders regulations are more beneficial to claimants 
than the prior provisions should be determined on a case by 
case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

The RO originally granted service connection for PTSD by a 
rating action issued in September 1998.  The grant of service 
connection was made effective February 16, 1994.  The RO 
proceeded to evaluate the veteran's condition for the entire 
period pursuant to the new regulations that became effective 
November 7, 1996.

Prior to November 1996, the criteria for psychoneurotic 
disorders were as follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), it was stated that 
the term "definite" in 38 C.F.R. § 4.132 (1994) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93 )Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991). 

The new rating criteria are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (1999).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.38 C.F.R. § 4.126 (1999).

It is also noted that retroactive application of the revised 
regulations prior to November 7, 1996, is prohibited.  Rhodan 
v. West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the PTSD prior to November 7, 1996 must be 
evaluated utilizing the older criteria, while impairment 
arising from this disorder after November 7, 1996 must be 
evaluated under the criteria which are determined to be more 
beneficial to the veteran, given his particular disability 
picture.  In the instant case, the Board has determined that, 
for the period following the change in the rating criteria, 
the new regulations will be used, as these are more favorable 
to the veteran.  See Fugere v. Derwinski, 1 Vet. App. 103 
(1990); aff'd 972 F.2d 331 (Fed. Cir. 1992).

The veteran was examined by VA in August 1994.  He indicated 
that he had been depressed ever since Vietnam.  His view of 
life had been poor and he had had occasional suicidal 
thoughts.  At the time of this examination he was taking 
Trilafon for auditory hallucinations.  He believed that it 
would have been better had he been killed in Vietnam.  He 
reported that he avoided thinking about Vietnam and avoided 
reminders of the war.  He claimed that he had seen horrible 
things during his tour.  He also related that he tended to 
lose contact with reality when he hears helicopters.  He 
indicated that there was some history of mental illness on 
his mother's side of the family.  The mental status 
examination revealed that he was pleasant and cooperative.  
He had a blank stare through much of the examination and 
tended to leave his mouth open.  His speech was generally 
slow, but it was well organized.  His thoughts were logical 
and goal directed.  He displayed no delusional thinking and 
he reported only occasional auditory hallucinations.  His 
mood was dysphoric; he was also somewhat irritable, with a 
variable but constricted affect.  At times he had a nervous 
smile; at other times, he was on the verge of tears.  His 
emotional quality appeared to be most intense when he was 
talking about Vietnam, including tearfulness and redness of 
the face.  His memory was fairly accurate when compared to 
facts in the claims folder.  He was unable to articulate any 
hopes or goals for his life.  His judgment and insight were 
mildly compromised.  The diagnoses were schizoaffective 
disorder, depressive type and PTSD.  He was assigned a Global 
Assessment of Functioning (GAF) Score of 50, which reflects 
serious symptoms (e.g., suicidal ideation) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, page 23 (3rd ed., revised 1987).

The examiner went on to comment that the most salient 
features of the veteran's psychiatric history were thought 
and mood problems that had been diagnosed as schizophrenia or 
schizoaffective disorder.  His treatment had focused on his 
psychotic symptoms.  However, he did have PTSD as well.  His 
PTSD symptoms included (as distinct from his psychotic 
symptoms) distressing thoughts and memories; episodes of 
dissociation; particularly at the sound of helicopters; much 
emotional distress when talking of Vietnam; avoidance of 
stimuli; and no meaningful sense of the future.

The veteran was treated on an outpatient basis by VA from 
April 1994 to November 1997.  The records developed between 
September 1994 and January 1996 showed that his affect was 
somewhat blunted and his mood was euthymic.  He displayed 
some paranoia around crowds.  However, no psychotic symptoms 
were noted.  Nor were any symptoms of PTSD referred to.

On February 19, 1997, he reported experiencing nightmares, 
which were often combat related.  He indicated that he felt 
tired and depressed.  The objective examination noted that 
his mood was dysphoric.  He was not anxious and he did not 
display suicidal or homicidal ideations.  There were no 
hallucinations mentioned.  The assessment was schizoaffective 
disorder and PTSD, by history.  On February 28, 1997, he 
reported that he had had a lot of bad traumatic experiences 
in Vietnam, but that he did not want to talk about them.  He 
stated that he was quite anxious and had nightmares.  The 
mental status examination noted that he was alert and 
cooperative.  His affect and mood were normal.  He had a 
normal tone of voice and his speech content was coherent and 
relevant.  He displayed no psychotic thinking.  The 
assessment was schizoaffective disorder, rule out PTSD.  On 
April 17, 1997, his schizoaffective disorder was noted to be 
stable.  He was alert, calm and had appropriate and good 
contact with reality.  On July 30, 1997, he indicated that he 
still had nightmares.  However, he was alert, cooperative and 
in good contact.  There was no evidence of any psychotic 
symptoms.  He stated that he felt paranoid at times.  The 
assessment was schizoaffective disorder and chronic PTSD. 

On October 15, 1997, the veteran was seen by a social worker.  
He had initially sought employment counseling in 1990 when he 
was facing a layoff.  He referred to many problems since his 
return from Vietnam.  These included sleep problems, 
nightmares, intrusive thoughts, depression and isolation.  He 
admitted that he had consumed alcohol to excess at one point.  
Whenever he discussed Vietnam, he displayed much distress, 
manifested by agitation, nervousness and perspiration.  He 
would pace or end therapy sessions abruptly.  He stated that 
he did not like to talk about Vietnam, since it would cause 
sleep problems for days afterwards.  It was noted that he 
carried three diagnoses:  schizoaffective disorder, 
schizophrenia and PTSD.  A November 12, 1997 VA outpatient 
treatment note found that he was alert and oriented in three 
spheres, although he indicated that he still had occasional 
nightmares.  He was calm and cooperative, with no evidence of 
psychotic thinking or behavior.  The diagnoses were stable 
schizoaffective disorder and PTSD.

The veteran was examined by VA in July 1998.  He stated that 
he was still having nightmares, but that he could not make 
sense out of them.  He commented that any topic concerning 
Vietnam would stimulate his PTSD.  The diagnoses were 
schizoaffective disorder and PTSD.  A GAF score of 65 to 70 
was assigned.  This score reflected some mild symptoms or 
some difficulty in social, occupational or school 
functioning.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, page 
46 (3rd ed., revised 1994).

A VA outpatient treatment record from July 9, 1998 noted that 
the veteran had no complaints and no new problems.  He was 
alert, calm and in good contact.  There was no evidence of 
psychotic thinking or behavior.  The assessment was 
schizoaffective disorder and chronic PTSD.  On October 20, 
1998, he displayed no psychotic behavior.  He reported still 
experiencing nightmares in February 1999.

The veteran was afforded a VA examination in July 1999.  The 
veteran described being exposed to threatening situations in 
Vietnam and reported having seen others killed.  He also 
claimed that he had been involved in combat, mostly at night.  
He stated that he had responded to this with "fear, 
helplessness and horror."  He commented that he persistently 
re-experienced traumatic events through distressing intrusive 
recollections and nightmares.  He was vague about 
hallucinations and flashbacks, although he claimed to suffer 
from them.  When asked, he indicated that he did not like to 
be around crowds.  In fact, the examiner noted that the 
veteran responded positively to every PTSD symptom when 
asked.  When he was asked to explain his PTSD symptoms, he 
reported that he was depressed, that he could not sleep, and 
that his "head didn't function too good."  He reported that 
he avoided stimuli of Vietnam and that he felt detached from 
others.  He also responded positively to all symptoms of 
arousal:  trouble falling and staying asleep; irritability 
with outbursts of anger; trouble concentrating; 
hypervigilance; and an exaggerated startle response.  He was 
unable to explain the symptoms of his schizoaffective 
disorder, although he reluctantly admitted to auditory 
hallucinations.  The mental status examination found no 
abnormal psychomotor behavior.  He was clear, coherent and 
well organized.  His thought form and content revealed no 
suicidal or homicidal ideations.  He displayed no current 
psychotic symptoms; he also did not appear to be responding 
to internal stimuli.  His mood was described as depressed and 
his affect was mildly blunted.

The examiner then provided the following clinical impression:

The patient is a 52-year-old white male, currently 
10% service connected for posttraumatic stress 
disorder.  The patient continues to report symptoms 
of posttraumatic stress disorder.  The patient 
spontaneously only reports that he suffers from 
depressed mood and inability to sleep, as well as 
saying that his head would not function too good.  
When asked all of the criteria for PTSD 
specifically, the patient responds positively to 
all questions.  When the patient describes his 
inability to work, it appears to resolve around his 
recent back disability, as well as his problems 
with his schizoaffective disorder.  The problems he 
describes with his PTSD appear to closely resemble 
the 30% category described in section 2 of the BVA 
remand.  This is not to say that they must be 30%, 
but given the choice of the 30%, 50%, 70% and 100% 
categories, I feel the veteran's PTSD symptoms most 
closely relate to these criteria.  (emphasis added)  
Specifically, he alludes to his social impairment 
and occupational impairment being related to a 
decrease in his work efficiency and difficulty 
performing occupational task at times, due to 
depressed mood and chronic speech impairment.  
However, mostly the problems appear related to his 
schizoaffective disorder.  (emphasis added)

The examiner stated that the only symptom that could 
definitely be differentiated were his hallucinations, which 
were solely related to his schizoaffective disorder.  His 
other symptoms, absent testing to show otherwise, were 
attributed to his PTSD.  He was assigned a GAF Score of 60, 
which suggested moderate symptoms.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, page 47 (3rd ed., revised 1994).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected PTSD between February 16, 1994 and November 6, 1996 
is not warranted (pursuant to those regulations in effect 
prior to November 7, 1996).  The objective evidence did not 
demonstrate that he suffered from symptoms related solely to 
his PTSD that produced definite impairment in social and 
industrial adaptability.  See 38 C.F.R. Part 4, Code 9411 
(1996).  A VA examination conducted in August 1994 did show 
that he became emotional while discussing Vietnam.  However, 
he was logical and coherent, and he did not display any 
evidence of delusions.  He was somewhat irritable, with a 
constricted affect and a primarily dysphoric mood.  While the 
examiner mentioned several PTSD symptoms from which the 
veteran apparently suffered, it was commented that his most 
salient feature was his history of a schizoaffective 
disorder, with its accompanying thought and mood problems.  
Significantly, outpatient treatment records developed during 
this time period do not show treatment for PTSD symptoms; 
rather, they show that he was treated for mood problems and 
hallucinations associated with his nonservice-connected his 
schizoaffective disorder.  Based on these findings, it is 
found that the preponderance of the evidence does not support 
a grant of an evaluation in excess of 10 percent for the 
service-connected PTSD from February 16, 1994 to November 7, 
1996.

For the period from November 7, 1996 to the present, the 
Board will evaluate the veteran's service-connected PTSD 
pursuant to the new regulations that became effective on that 
date, as these are more favorable to his claim.  See Fugere, 
supra.  After carefully reviewing the objective evidence of 
record, it is found that an evaluation in excess of 10 
percent is not justified.  While the veteran has reported 
persistent PTSD symptoms, an examination of his objective 
outpatient treatment notes do not reflect treatment for PTSD 
symptoms, save for reports of nightmares, which he claimed 
were combat-related (despite the objective records which do 
not indicate his involvement in combat).  He was treated for 
mood difficulties, to include anxiety and depression, related 
to his nonservice-connected schizoaffective disorder.  His 
PTSD was often diagnosed by history only.  A VA examination 
performed in July 1999 indicated that the veteran had 
endorsed all symptoms of PTSD, when specifically asked.  
However, he at no time spontaneously reported any of these 
symptoms.  Based upon the symptoms as reported by the 
veteran, and given the rating criteria provided by the 
Board's remand, the examiner had stated that the veteran's 
condition seemed to meet the criteria for a 30 percent 
evaluation.  However, the examiner admitted that his symptoms 
did not necessarily have to be 30 percent disabling; rather, 
the examiner commented that this level had been chosen 
because, of those levels described in the remand (30, 50, 70 
and 100 percent), the 30 percent rating criteria were the 
closest to the veteran's reported symptoms.  Interestingly, 
the examiner went on to state that "mostly the problems 
appear related to his schizoaffective disorder."  While the 
veteran's ability to work was compromised, he related this 
impairment to a recent back problem and difficulties 
associated with his schizoaffective disorder.  He made no 
mention of his PTSD symptoms in this regard.  Therefore, 
based upon the objective evidence, the Board concludes that 
the veteran has not established that he suffers from 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) related solely 
to his service-connected PTSD.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent from November 7, 1996 to the present for 
the service-connected PTSD.



ORDER

An evaluation is excess of 10 percent from February 16, 1994 
to November 7, 1996 is denied; an evaluation in excess of 10 
percent from November 7, 1996 to the present is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

